Citation Nr: 0920050	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-24 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service connection for right knee 
degenerative joint disease (DJD). 

2.	Entitlement to service connection for a heart condition, 
to include as secondary to service-connected right leg shell 
fragment wound residuals. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to 
October 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied service connection for DJD 
of the right knee and a heart condition.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.

In a December 2005 examination report, a VA examiner 
concluded that the Veteran's DJD of the right knee was 
unrelated to the shell fragment injury he sustained in 
service.  However, the examiner failed to provide any reasons 
for his conclusion.  A medical examination that contains only 
data and conclusions can be accorded no probative weight.  
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions).  Accordingly, 
the Board finds that the 2005 examination report is 
inadequate for deciding the claim.  

Additionally, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to assist includes procuring 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Here, the Veteran claims that he has a heart condition that 
is related to shell fragments that remain in his right leg.  
The Veteran is service connected for right leg shell fragment 
wound residuals.  Private treatment records also show that he 
has current diagnoses of congestive heart failure, coronary 
artery disease, and left main stenosis and distal artery 
stenosis.  Yet, no medical opinion on the relationship 
between his current heart condition and the shrapnel in his 
right leg has been sought.  Without such an opinion, the 
medical evidence of record is insufficient for VA to make a 
decision on the claim. 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.	Schedule the Veteran for an examination 
to determine whether any right knee DJD 
is related to his service-connected 
shell fragment wounds.  The examiner 
should review the claims folder, to 
include the December 2005 VA 
examination report, and express an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran's DJD of 
the right knee was caused by the injury 
he sustained in combat in October 1952.  
The examiner should also express an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran's DJD of 
the right knee is aggravated by the 
shell fragment wound of the right leg.  
The examiner must give a complete 
rationale for the opinions.  The 
examiner should attempt to reconcile 
the opinion with the opinion offered by 
December 2005 VA examiner. 

2.	Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current heart 
condition.  The claims folder must be 
made available to the examiner and the 
report should note review of the claims 
folder.  The examiner should express an 
opinion whether it is at least as 
likely as not (50 percent or greater 
probability) that any diagnosed heart 
condition was caused or aggravated by 
the Veteran's service-connected right 
leg shell fragment wound residuals.  
The examiner should give a complete 
rationale for any opinion expressed.

3.	Then, readjudicate the  claims.  If the 
benefits sought on appeal remain 
denied, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



